DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-14 and 16-18 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9,352,129 has been reviewed and is accepted. The terminal disclaimer has been recorded. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Keats Quinalty on 11/01/2021.
	The claims are amended as follows:
Claim 1 Line 3 reading “the sheath tube” should read --the introducer sheath tube--.
Claim 2 Line 1 reading “wherein the cap capture” should read --wherein the at least one tab of the cap capture--. 
Claim 2 Line 3 reading “and the cooperating capture section of the cap” should read --and the at least one tab of the cooperating capture section of the cap--. 
Claim 5 Lines 1-3 reading “wherein the hub proximal end and a cap distal end of the cap each define recesses comprising valve seats that compress the valve into a retained position” should read --wherein the hub proximal end includes a hub valve seat and a cap distal end of the cap includes a cap valve seat, with the hub valve seat and the cap valve seat cooperating to compress the valve into a retained position--. 
Claim 9 Line 3 reading “the sheath tube” should read --the introducer sheath tube--. 
Claim 10 Line 1 reading “wherein the cap capture” should read --wherein the at least one tab of the cap capture--. 
Claim 10 Line 3 reading “and the cooperating capture section of the cap” should read --and the at least one tab of the cooperating capture section of the cap--. 
Claim 11 is hereinafter cancelled. 
Claim 12 is hereinafter cancelled. 
Claim 16 Lines 1-3 reading “wherein the hub proximal end and a distal end of the cap each define recesses respectively thereinto comprising cooperating valve seats that compress the valve into a retained position” should read --wherein the hub includes a hub valve seat recessed into the hub proximal end and a cap distal end of the cap 
Claim 17 Lines1-2 reading “the proximal end of the hub” should read --the hub proximal end--.
Claim 18 Lines 1-2 reading “the proximal end of the hub” should read --the hub proximal end--.

Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: In the present case, a terminal disclaimer was filed over USPN 9,352,129. In the present case, it was determined that Claims 1-18, although not identical, were not patentably distinct over USPN 9,352,129. Previously, it was determined that the prior art neither anticipated nor made obvious an introducer assembly for use in insertion of a medical device, such as a vasculature catheter, into a patient, the introducer assembly comprising: an introducer sheath tube, a hub having a proximal hub opening and a distal hub opening and a passageway extending between the openings, the hub is secured to a proximal end of the sheath tube such that the hub passageway is aligned with a passageway of the sheath tube, a valve disposed at least partially within the hub for sealing the hub passageway while permitting insertion therethrough of a medical device, the valve sized and configured such that the valve is passable through the proximal hub opening; and a valve-retaining cap, wherein the cap is so affixed to the hub at a proximal end thereof that the cap is movable between a closed position wherein the cap closes at least a portion of the proximal hub opening such that the valve is prevented from passing 
	Likewise, in the present case, the prior art neither anticipates nor makes obvious an introducer assembly comprising: an introducer sheath tube including a sheath tube passageway; a hub at a proximal end of the sheath tube; a hub passageway aligned with the sheath tube passageway; a valve sealing the hub passageway; the valve being capable of permitting insertion therethrough of a device; and a valve -retaining cap; wherein the cap is disposed at a hub proximal end of the hub; wherein the cap is configured to move between a closed position and an open position permitting access to the valve and the hub passageway, wherein the hub includes a cap capture section and the cap includes a cooperating capture section that permits the cap to be moved between the closed position and the open position, and wherein the cap capture section includes at least one tab projecting from the hub and the cooperating capture section includes at least one tab projecting from the cap and the cooperating capture section is attached to the cap capture section. In the present case, relevant prior art includes Hillstead et al. (USPN 5,755,702), Fischell et al. (USPN 5,413,561), and Nardeo et al. (USPN 10,328,240).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783          
12/01/2021